Title: To John Adams from John Quincy Adams, 20 March 1796
From: Adams, John Quincy
To: Adams, John


N: 18.
My Dear Sir.
London March 20th. 1796.

In the situation which has already detained me here between four and five months, and from which I am waiting with anxiety not unmingled with impatience to be relieved, I have very few opportunities to obtain any intelligence of importance other than what is contained in the daily newspapers, one complete sett of which I have regularly forwarded to you by every opportunity that has been known to me since I have been in England. There has indeed for the last three months been very little to tell. The Severity of the Season naturally produced an interval of repose from the military operations, and although much has been said by both the parties at War, about pacific negotiations, it is extremely doubtful whether either of them has been seriously inclined to give them effect.
The People indeed every where ardently sigh for Peace. Every where they perceive that they have been made the victims of their own Passions and follies; they are every where becoming more and more convinced that the struggle which they are still obliged to maintain although its original object has completely failed on both sides, can only be destructive to them and they would gladly bury in oblivion the abstracted madness which created such a fanatical agitation of their brains about three years ago. But in all the Governments of Europe new and old, the People are considered as an instrument not as the object of political calculations. Their interests their feelings and their wishes are not the ultimate point of contemplation but only a power over which the controul of the superintendent is more or less efficacious according to the progress of Events. The ruling powers therefore here and in France, finding the spirits of their combatants much exhausted, encourage them with hopes of Peace, and at the same time are taking infinite pains to continue the War, and to shift each upon the other the odium of that continuance.
At the opening of the present session of Parliament, the royal speech prepared the way for a sort of acknowledgment of the new French Government, without which no pretence of negotiation could have been raised and supported. Soon after a message from the king, formally declared that he would meet any disposition to negotiate on the part of France. Upon a debate which recently took place Mr: Pitt declared that measures were taking which might lead to a negotiation, and even at this day reports of actually pending arrangements are industriously circulated and kept up by the ministerial influence. On the other hand a Message from the Executive Directory of France to the Legislative body some time since expressly said that the Enemies, or rather that Enemies of France had spoken of Peace, and the same message professed a very cordial desire to terminate the War.
All this on both sides appears to be mere profession without sincerity. If the parties were really inclined to Peace their pretensions as to the conditions of it, are too widely distant for them to meet without a further struggle. But the Governments both of France and Britain dread the consequences of Peace to themselves The armies of France are such formidable and unwieldy machines that the persons in power are very unwilling to take them from that employment which removes their attention from home, while in this Country the Monarchy and Aristocracy view with horror the prospect of a Republican establishment so near to themselves.
The last pamphlet of Burke, which I lately sent you discovers this temper in its natural colours, and another, professedly written upon the subject and entitled thoughts upon the prospect of a regicide Peace, is announced for publication within a short period. Their object is probably to make a further experiment at fanaticising the public mind, or at least to revive the flame which has long been drooping and of late has been ready to expire. It is contending yet for ground which the Ministers no longer dare openly to avow, but which their ostensible declarations rather disclaim.
At the same time the preparations for another campaign have been made by both parties with a degree of exertion and energy which has very little resemblance to the relaxation that would indicate a probability of Peace. The monies here have been raised, and the West Indian expedition is conducted with a perseverance equal to the numerous disasters which the armament has hitherto encountered. The french Directory on their side have applied all the force of two very vigorous measures, the requisition of men and the forced loan, to the strengthening of their armies on the Rhine, and from the present appearance they are determined to make a decisive effort in that quarter. The imperial and Austrian preparations there are likewise mentioned as very powerful, but the commander in chief Clerfayes has been removed from his station at the moment of victory, and as if the allies never could learn to appreciate at its value the worth of Royal Generals, an Imperial Archduke is to be substituted instead of a good officer.—Another Archduke it is said to is to command the Austrian forces in Italy, and if any anticipation of consequences can be formed from the uniform experience of the War hitherto, the success of the campaign will be in inverse proportion to the rank of the opposed leaders.
Upon the whole another campaign seems to be inevitable, and there is some reason to expect that it will be more vigorous and decisive than that of the last year. It is however impossible to say that the war will terminate with this. The question between France and Austria, seems indeed reduced to a simple point which is, the possession of the Netherlands, and it is rather probable that one more campaign will produce Events to settle that. But, as between France and Britain neither of which can be in danger by invasion from the other, there is no adequate motive for finishing their quarrel so long as either of them can command men for action, and money for supplies; nor is there any thing that can induce an expectation of failure in either of these.
The french paper has indeed met with the fate to which from the moment of its first creation it was destined. It is now gone much out of circulation, and passes but partially at a rate of nearly three hundred for one. But the use of specie is again returning and it appears from the experiment of the forced loan that the Government can yet command effective money. Their requisitions for men, whatever discontents they may excite are equally efficacious, and they have in particular disincumbered the capital of a numerous body of young men who had become very troublesome and even dangerous to the ruling party.
In this Country the pecuniary resources seem to thrive by consumption. There are great complaints of a want of money, but the stocks maintain their prices even at the critical moments of calls for payments of the new loan. The increase of the national debt is perhaps a real object of desire to the Government because it naturally strengthens them; and whatever sums they want the only difficulty they meet with is to decide by whom they shall be supplied. By the regulations which they have recently established, and by the distresses which the War itself occasions they are enabled also to recruit their navy and their army at home as much as they can desire, and however the general mass of the People might may be disposed to complain there is little reason to doubt of the continuance of their submission.
These circumstances are not indicative of a speedy pacification. But as the sentiments and wants of whole Nations must at all times have a certain influence upon the operations of their Governments the strong and unequivocal propensity to Peace which every where prevails may possibly accelerate that Event notwithstanding it will be adverse to the Policy and Interest of those who govern on both sides.
I enclose by this opportunity a couple of pamphlets upon the present State of the finances of this Nation. They reminded me of Voltaire’s tale of Jean qui pleure et Jean qui rit; but some interesting information may be collected from both.
My last Letters from you are of Decr: 12. and came by Mr: Hall. I feel an extreme anxiety to hear from you, as well as from the Department of State, since my arrival and conduct here have been made known there. Accounts from Philadelphia are in this town to the 15th: of February. The appearance of a more moderate and harmonious general disposition than had been apprehended are pleasing in the highest degree, and I fervently pray that no future fuel for the flame of faction so may be preparing by concert in America and Europe. But —I shall write you soon again.
Your ever affectionate and grateful Son
John Q. Adams.